UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6088


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEMETRIOUS ADONIS MOORE, a/k/a Meechie,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:08-cr-00124-HMH-1; 6:13-
cv-01236-HMH)


Submitted: June 16, 2020                                          Decided: June 19, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Demetrious Adonis Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrious Adonis Moore seeks to appeal the district court’s order denying relief

on his motion to amend his previously adjudicated 28 U.S.C. § 2255 (2018) motion. The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

See 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(2018). When the district court denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Moore has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                               2